[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 06-10674                 SEPTEMBER 13, 2006
                         Non-Argument Calendar             THOMAS K. KAHN
                                                               CLERK
                       ________________________

                   D. C. Docket No. 04-20139-CR-JEM

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                  versus

HECTOR PERDOMO,

                                                    Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (September 13, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
        Hector Perdomo appeals his convictions and sentence for conspiracy to

commit money laundering, 18 U.S.C. § 1956(h), and money laundering, id. §

1956(a)(1)(B)(i). Perdomo challenges his convictions on several grounds: (1)

there was insufficient evidence to support his convictions, (2) there was an

improper variance between the conspiracy charged and the conspiracy proved at

trial, (3) impermissible hearsay was admitted into evidence, and (4) the district

court made improper remarks regarding Perdomo’s testimony. Perdomo also

argues that the district court clearly erred when it denied him a minor role

reduction at sentencing. See U.S.S.G. § 3B1.2(b). We affirm.

                                I. BACKGROUND

        On November 5, 2004, Perdomo, Mario Melo, Olga Melo, Miguel Melo,

Pedro Reynolds, and Ivan Tabares were indicted for conspiracy to launder money,

18 U.S.C. § 1956(h), and money laundering, id. 1956(a)(1)(B)(I). With the

exception of Perdomo, each of the defendants pleaded guilty. Perdomo proceeded

to trial.

        The government presented the following evidence against Perdomo.

Detective Alberto Pena of the Money Laundering Strike Force of the Miami Police

Department testified that Perdomo approached him and offered to act as a

confidential informant in September 2002. Perdomo told Pena that he had a



                                          2
business that sold computer parts and he had customers from Colombia who were

paying with black market dollars. Perdomo signed an agreement to become a

confidential informant that prohibited him to keep contraband evidence and

required him to notify Pena as soon as a customer arranged to drop cash to his

business, regardless of the amount.

      Joel Chades, a police officer in the Internal Revenue Service Task Force of

the Medley Police Department, testified that on September 24, 2002, he conducted

surveillance of Mario Melo, whom they suspected of laundering drug money.

Chades testified that he followed Mario Melo to the parking lot of a Costco

warehouse, where Mario Melo approached a van driven by Perdomo, engaged in a

brief conversation, and placed a bag or envelope in Perdomo’s van. Chades

testified that he followed Perdomo’s van to a Sports Authority store. Chades stated

that Perdomo did not take the most direct route to the Sports Authority, which was

located on the same street as the Costco. Rather, Perdomo traveled on a residential

street, “driving extremely slow, [sic] turning into streets, making U-turns, going

into cul-de-sacs, doing counter-surveillance techniques.”

      Pena testified that on September 24, 2002, Perdomo called him for the first

time since Perdomo became a confidential informant. Perdomo told Pena that he

had “picked up a bunch of hard drives and he was delivering them to a man in a



                                          3
parking lot” and that he was being followed. Pena stated that he believed Perdomo

was lying and directed him to drive to the Sports Authority store. Pena dispatched

two detectives to meet Perdomo there. Pena also testified that it “is pretty common

among money launderers where they pick up currency and drop it off in these

parking lots to individuals they don’t even know.”

      Sergio Diaz, a police officer in the Internal Revenue Service Task Force of

the North Miami Beach Police Department, testified that he witnessed Perdomo

arrive at the Sports Authority store. Diaz stated that Perdomo was met by two men

whom he subsequently learned were detectives from the Money Laundering Strike

Force. Diaz testified, without objection, that the Strike Force detectives notified

him that Perdomo was a confidential informant who “had received something that

apparently he wasn’t supposed to” and “had possibly done something wrong.”

Diaz found that the package in Perdomo’s van contained $60,000 and placed

Perdomo under arrest.

      Leandro Briones, a special agent with the Internal Revenue Service, testified

that he interviewed Perdomo twice. During the first interview on September 24,

2002, Perdomo stated that a man named “Jaime” told Perdomo to meet him in the

Costco parking lot to deliver currency. Perdomo stated that the money was to be

used to purchase computer parts on behalf of Diego Madrigal for export to



                                          4
Colombia. Perdomo admitted that the “currency that he had received from

Jaime . . . was probably from the black market peso exchange, which is derived

from narcotics proceeds.” In the second interview, on December 31, 2002,

Perdomo identified “Jaime” to be Mario Melo.

      Chades testified, without objection, to an “similar transaction” that occurred

between Mario Melo and two other individuals on November 8, 2002. Chades

testified that Mario Melo transferred a bag containing approximately $200,000 to

Tabares and Reynolds. Chades stated that he followed Tabares and Reynolds to an

airplane parts business where an additional $50,000 in cash was found.

      Ron Sullivan, a special agent with the Internal Revenue Service, testified

that, on November 8, 2002, he executed a search warrant on the residence of Mario

Melo. Sullivan testified that he recovered a money-counting machine, an envelope

similar to the one that Mario Melo passed to Perdomo, and a bag of rubber bands

similar to those used to wrap bundles of currency. The search also revealed

approximately $2000 distributed throughout the residence and approximately

$7000 in the trunk of Mario Melo’s vehicle.

      At the close of the case-in-chief of the government, Perdomo moved for

judgment of acquittal. The district court withheld ruling on the motion. Perdomo

testified on his own behalf as the only witness for the defense.



                                          5
         Perdomo testified to the transaction that occurred on September 24, 2002.

Perdomo stated that he received a call from “a man” who wanted to drop off

money on behalf of Madrigal and whom Perdomo agreed to meet in the Costco

parking lot. Perdomo stated that at the meeting, the man placed an envelope in

Perdomo’s vehicle, and, when Perdomo asked him what was in the envelope,

informed Perdomo that it was $60,000. Perdomo testified that he had engaged in

business with Madrigal before, but that the transaction involved only $6000.

Perdomo stated that he called Pena immediately after discovering the envelope

contained more than $6000 and cooperated fully with Pena and the other officers.

         On cross-examination, Perdomo admitted to receiving three or four cash

payments of $6000 or less while serving as a confidential informant without

notifying Pena, but testified that Pena had told him he was not required to notify

Pena of cash transactions below $10,000. Perdomo testified that, following his

arrest and at the request of the agents, he called Madrigal. Perdomo admitted that,

during the phone call, Madrigal expressed his belief that Perdomo was aware that

he would receive $60,000 in the transaction. The following exchange then took

place:

                The Court: You said you weren’t expecting that amount. What
         amount?
                Perdomo: I was expecting—I was expecting an amount
         different from the price quotation I had submitted to him weeks

                                           6
      before. And I was expecting—I was expecting an amount that was
      indicated on this e-mail that I received on the 17th of September.
             The Court: He’s—ask him your question. You said you were
      not expecting that amount. The amount was $60,000, or three times
      20. Were you expecting money at all? What were you expecting?
      What are you talking about? This makes no sense at all. It’s
      gibberish.
             Perdomo: I was expecting from six to $8000, round about.

Perdomo did not object to the statement of the district court.

      After Perdomo’s testimony, the defense rested. Perdomo did not renew his

motion for judgment of acquittal, nor did Perdomo argue that the conspiracy

proved at trial varied from the conspiracy charged in the indictment. The district

court instructed the jury, “Except for my instructions to you on the law, you should

disregard anything I may have said during the trial in arriving at your own decision

concerning the facts.” The jury returned a verdict of guilty on both charges.

      In lieu of requiring the jury specially to find the amount involved in the

transaction, the parties stipulated to $59,800. The Presentence Investigation

Report for Perdomo used this amount to calculate the base offense level of 14.

Perdomo objected that the PSI failed to recommend a minor role reduction. See

U.S.S.G. § 3B1.2(b). The district court denied Perdomo’s motion, calculated a

total offense level of 24, a criminal history category of I, and an advisory

guidelines range of 51 to 63 months of imprisonment. The district court sentenced

Perdomo to 51 months of imprisonment.

                                           7
                          II. STANDARD OF REVIEW

      This Court reviews de novo the sufficiency of the evidence to support a

conviction. United States v. Diaz, 248 F.3d 1065, 1084 (11th Cir. 2001). We

“view the evidence in the light most favorable to the government, drawing all

reasonable inferences in favor of the jury’s verdict.” United States v. Starrett, 55

F.3d 1525, 1541 (11th Cir. 1995) (quoting United States v. Church, 955 F.2d 688,

693 (11th Cir. 1992)). “When a defendant does not move for a judgment of

acquittal at the close of the evidence, . . . we will reverse the conviction only where

doing so is necessary to prevent a manifest miscarriage of justice.” United States

v. Greer, 440 F.3d 1267, 1271 (11th Cir. 2006).

      “We review questions of constitutional law de novo.” United States v.

Brown, 364 F.3d 1266, 1268 (11th Cir. 2004). This Court reviews de novo

whether a statement of the district court was prejudicial to the defendant. See

Moody v. United States, 377 F.2d 175, 177-80 (5th Cir. 1967). “[A] district

court’s determination of a defendant’s role in the offense is a finding of fact to be

reviewed only for clear error.” United States v. Rodriguez De Varon, 175 F.3d

930, 937 (11th Cir. 1999) (en banc).

      When the defendant fails to object before the district court, we reverse only

for plain error. United States v. Dennis, 237 F.3d 1295, 1299 (11th Cir. 2001).



                                           8
“An appellate court may not correct an error the defendant failed to raise in the

district court unless there is: ‘(1) error, (2) that is plain, and (3) that affects

substantial rights.’” United States v. Rodriguez, 398 F.3d 1291, 1298 (11th Cir.),

cert. denied 125 S. Ct. 2935 (2005) (quoting United States v. Cotton, 535 U.S. 625,

631, 122 S. Ct. 1781, 1785 (2002)). “If all three conditions are met, an appellate

court may then exercise its discretion to notice a forfeited error, but only if (4) the

error seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (quoting Cotton, 535 U.S. at 631, 122 S. Ct. at 1785).

                                   III. DISCUSSION

       Perdomo raises five arguments on appeal. First, Perdomo argues that the

evidence is insufficient to support his convictions for conspiracy and money

laundering. Second, Perdomo argues that the district court plainly erred when it

permitted the government to prove multiple conspiracies instead of the single

conspiracy for which Perdomo was indicted. Third, Perdomo argues that the

district court plainly erred when it admitted hearsay during the testimony of Diaz.

Fourth, Perdomo argues that the district court plainly erred when it commented on

Perdomo’s testimony. Fifth, Perdomo argues that the district court clearly erred

when it denied him a minor role adjustment at sentencing. We address each

argument in turn.



                                              9
               A. Sufficient Evidence Supports Perdomo’s Convictions.

      Perdomo argues that the government failed to present evidence sufficient to

support his conviction for money laundering, 18 U.S.C. § 1956(a)(1)(B)(i), and

conspiracy to launder money, id. § 1956(h). Because Perdomo failed to renew his

objection to the sufficiency of the evidence at the close of his case, we review for a

“manifest miscarriage of justice.” Greer, 440 F.3d at 1271. In our evaluation, we

view the evidence in the light most favorable to the government. Starrett, 55 F.3d

at 1541. We address each conviction in turn.

                1. The Government Presented Evidence Sufficient to
               Support Perdomo’s Conviction for Money Laundering.

      To obtain a conviction under section 1956(a)(1)(B)(i), the government must

prove four elements:

             (1) that appellants conducted or attempted to conduct a
      financial transaction; (2) that the transaction involved the proceeds of
      a statutorily specified unlawful activity; (3) that appellants knew the
      proceeds were from some form of illegal activity; and (4) that
      appellants knew a purpose of the transaction was to conceal or
      disguise the nature, location, source, ownership, or control of the
      proceeds.

United States v. Majors, 196 F.3d 1206, 1212 (11th Cir. 1999). Perdomo argues

that the government failed to meet its burden on the fourth element: concealment.

We disagree.




                                          10
      Federal courts have found evidence of concealment in many forms. United

States v. Garcia-Emanuel, 14 F.3d 1469, 1475-76 (10th Cir. 1994) (collecting

cases from several circuits); see also Majors, 196 F.3d at 1213 n.18 (citing Garcia-

Emanuel with approval). The Tenth Circuit listed the following examples:

            statements by a defendant probative of intent to conceal;
      unusual secrecy surrounding the transaction; structuring the
      transaction in a way to avoid attention; depositing illegal profits in the
      bank account of a legitimate business; highly irregular features of the
      transaction; using third parties to conceal the real owner; a series of
      unusual financial moves cumulating in the transaction; or expert
      testimony on practices of criminals.

Garcia-Emanuel, 14 F.3d at 1475-76 (footnotes omitted).

      The evidence presented at trial is sufficient to prove concealment. Chades

testified that Perdomo engaged in “unusual secrecy” for a transaction that was

purportedly for the purchase of computer hardware: the transfer of the $60,000

took place in a Costco parking lot, and Perdomo used counter-surveillance

techniques when he drove away with the money. Pena testified that these practices

were consistent with those involved in money laundering. Perdomo testified that

Mario Melo, acting as a third party, dropped the money on behalf of Madrigal.

Pena’s testimony also revealed that Perdomo, when he called Pena after picking up

the money, lied and said the package contained computer parts. This evidence is




                                         11
sufficient to support Perdomo’s conviction for money laundering under section

1956(a)(1)(B)(i).

               2. The Government Presented Evidence Sufficient to
                  Support Perdomo’s Conviction for Conspiracy.

      “To support a conviction of conspiracy, the government must prove that an

agreement existed between two or more persons to commit a crime and that the

defendant knowingly and voluntarily joined or participated in the conspiracy.”

United States v. Vera, 701 F.2d 1349, 1357 (11th Cir. 1983). Perdomo argues that

the government failed to prove that Perdomo colluded with Mario Melo to commit

money laundering. Again, we disagree.

      Perdomo’s own testimony evidenced that he agreed to commit money

laundering. Perdomo admitted that he agreed to meet Mario Melo to collect money

on behalf of Madrigal. The same evidence that supports the element of

concealment for Perdomo’s money laundering conviction supports his knowledge

of the illegality of the transaction to which he agreed. This evidence was sufficient

to support Perdomo’s conviction for conspiracy to commit money laundering

under section 1956(h).




                                         12
              B. The Conspiracy Proved at Trial Was Charged in the
                Indictment and Evidence of the November 8, 2002,
                     Conspiracy Did Not Prejudice Perdomo.

      “[T]he government must prove the conspiracy it charged in the indictment

rather than some other conspiracy.” United States v. Toler, 144 F.3d 1423, 1426

(11th Cir. 1998). The government must show an ‘interdependence’ among the

alleged co-conspirators in order to prove that the indicted conspiracy was a single

unified conspiracy as opposed to a series of smaller, uncoordinated conspiracies.”

Id. Smaller conspiracies are interrelated if they depend upon, are aided by, or have

an interest in the success of the others. United States v. Chandler, 388 F.3d 796,

811 (11th Cir. 2004).

      Perdomo argues that the September 24, 2002, transaction involving Mario

Melo and Perdomo and the November 8, 2002, transaction that involved Mario

Melo, Tabares, and Reynolds were two separate conspiracies instead of a single

conspiracy as charged in the indictment. Because Perdomo failed to object at or

before trial to this purported variance, we review for plain error. See Dennis, 237

F.3d at 1299. Because the conspiracy involving Perdomo that the government

proved was charged in the indictment, no reversible error occurred.

      “[P]roof of multiple conspiracies does not in itself constitute reversible

error.” United States v. Gafyczk, 847 F.2d 685, 693 (11th Cir. 1988). “If the



                                          13
Government proves multiple conspiracies and a defendant’s involvement in at least

one of them, then clearly there is no variance affecting that defendant’s substantial

rights.” Id. (quoting United States v. L’Hoste, 609 F.2d 796, 801 (5th Cir. 1980)).

Perdomo argues that the government failed to prove Perdomo’s involvement in the

conspiracy that culminated in the transaction between Mario Melo and Reynolds

and Tabares on November 8, 2002. The problem for Perdomo is that the failure to

prove the broader conspiracy did not affect his substantial rights. See id.

      The conspiracy proved at trial was charged in the indictment. Although the

conspiracy charged in the indictment was broader, the indictment listed as an overt

act the September 24, 2002, transaction. As we discussed above, see supra Part

III.A.2, the government offered proof that Perdomo agreed with Mario Melo to

launder money on September 24, 2002. Because the indictment alleged conduct

sufficient to support Perdomo’s conspiracy conviction, Perdomo’s substantial

rights were not affected. See Gafyczk, 847 F.2d at 693.

      Perdomo also cannot contend that he was unfairly prejudiced by the

evidence of the November 8, 2002, transaction, which had been described in the

indictment. The evidence of the November 8, 2002, transaction was minimal in

contrast with the overwhelming evidence presented by the government and the

testimony of Perdomo himself. Perdomo was never mentioned in connection with



                                          14
the November 8, 2002, transaction, and the government did not cross-examine

Perdomo about either the transaction or Tabares and Reynolds.

                C. The Hearsay Testimony of Diaz Did Not Prejudice
                                    Perdomo.

      Perdomo argues that the testimony of Diaz contained inadmissible hearsay

that violated the Sixth Amendment confrontation right of Perdomo. See U.S.

Const. Amend. VI; Crawford v. Washington, 541 U.S. 36, 68, 124 S. Ct. 1354,

1374 (2004). Diaz testified that two officers from the Money Laundering Strike

Force who did not testify at trial told him that Perdomo “had received something

that apparently he wasn’t supposed to” and “had possibly done something wrong.”

Because Perdomo did not object at trial, we review for plain error. Dennis, 237

F.3d at 1299.

      “‘Hearsay’ is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.” Fed. R. Evid. 801(c). In a criminal trial, “testimonial” hearsay cannot

be admitted unless the declarant is unavailable and the defendant has had a

previous opportunity to cross-examine the declarant. Crawford, 541 U.S. at 68,

124 S. Ct. at 1374. Testimonial statements are generally those made with the

expectation that they will be available “for use at a later trial.” See id. at 52, 124 S.

Ct. at 1364.

                                           15
       The government concedes that the statement is hearsay, but argues that

admitting the statement was not plain error because there was ample evidence to

prove Perdomo’s guilt. We need not address whether the statement was either

offered for its truth or was testimonial in nature. Given the weight of the evidence

against him, Perdomo was not prejudiced by any hearsay in Diaz’s testimony.

Because Perdomo has not satisfied his burden to establish prejudice, we conclude

the district court did not plainly err.

                  D. The Comments of the District Court Relating to
                  Perdomo’s Testimony Did Not Prejudice Perdomo.

       Perdomo argues, for the first time on appeal, that the comment of the district

court that Perdomo’s response was “gibberish” was an expression of opinion with

regard to his credibility that invaded the province of the jury. We disagree. When

it made the comment, the district court merely exercised its role as the “governor

of the trial.” Quercia v. United States, 289 U.S. 466, 469, 53 S. Ct. 698, 698-99

(1933). The district court sought to focus the testimony of Perdomo and to direct

the witness to respond to the question asked.

       Federal courts have long recognized the role of the district court judge as the

“governor of the trial for the purpose of assuring its proper conduct.” Id. at 469, 53

S. Ct. at 698-99. This role must be exercised with care because the “influence of

the trial judge on the jury is necessarily and properly of great weight.” Id. at 470,

                                          16
53 S. Ct. at 699 (internal quotations omitted). The Supreme Court “has

accordingly emphasized the duty of the trial judge to use great care that an

expression of opinion upon the evidence ‘should be so given as not to mislead, and

especially that it should not be one-sided’; that ‘deductions and theories not

warranted by the evidence should be studiously avoided.’” Id. (quoting Starr v.

United States, 153 U.S. 614, 626, 14 S. Ct. 919, 923 (1894)).

      Even if the district court had expressed an opinion with regard to Perdomo’s

credibility, Perdomo cannot satisfy his burden to establish plain error. The jury had

ample evidence upon which to find Perdomo incredible. Perdomo’s testimony was

internally inconsistent, contradicted by the testimony of several of the police

officers who testified against him, and often unresponsive to the questions asked

by the government. Pena testified that Perdomo had a history of lying to him,

including his initial statement that he picked up “hard drives” instead of money at

the Costco parking lot. The district court also expressly instructed the jury to

disregard any statements the district court made during the trial. See United States

v. Calderon, 127 F.3d 1314, 1334 (11th Cir. 1997) (stating that “a prejudicial

remark may be rendered harmless by curative instructions to the jury” (internal

quotation omitted)).

                 E. The District Court Did Not Clearly Err When It
                    Denied Perdomo a Minor Role Adjustment.

                                          17
      When “the defendant was a minor participant in any criminal activity,” a

two-level reduction is warranted. U.S.S.G. § 3B1.2(b). “This section provides a

range of adjustments for a defendant who plays a part in committing the offense

that makes him substantially less culpable than the average participant.” Id. §

3B1.2 cmt. n.3(A). “Subsection (b) applies to a defendant described in Application

Note 3(A) who is less culpable than most other participants[.]” Id. § 3B1.2 cmt.

n.5. “[T]he district court must measure the defendant’s role against her relevant

conduct,” i.e., the conduct on which the base offense level is based. Rodriguez De

Varon, 175 F.3d at 934.

      The relevant conduct in Perdomo’s offense was the money laundering

transaction in the amount of $59,800. The only participants in this transaction

were Perdomo and Mario Melo. The district court did not clearly err when it found

that Perdomo was not “substantially less culpable” than Mario Melo. U.S.S.G. §

3B1.2 cmt. n.3(A).

                               IV. CONCLUSION

      Perdomo’s convictions and sentence are

      AFFIRMED.




                                         18